PER CURIAM.
Upon mandate of the Supreme Court of Florida, 383 So.2d 618, issued June 6, 1980, now lodged in this court, the opinion of this court, 359 So.2d 5, filed May 2, 1978, having been quashed and this court having considered all of the issues raised by the appellant which were not considered in our opinion of May 2, 1978, and having found no merit in any of the appellant’s contentions as to said issues, the final judgment of the trial court is hereby reinstated.
Appellant’s request for oral argument and for permission to file supplemental briefs and appellee’s motion to advance the cause are denied.
LETTS, C. J., and DOWNEY, J., and DAUKSCH, JAMES C., Jr., Associate Judge, concur.